DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 9-10, recites the limitation “at least one hook that is located rearward of the first attaching position and forward of the second attaching position, and that is configured to enable the tightening member to be wound and hooked to each of the at least one hook”, renders the claim indefinite because there is only one hook, how can the tightening member able to hook to each of the at least hook? Whether these are more than one hook?  The for purpose of examination and as best understood the limitation is interpreted to mean that at least one hook that is located rearward of the first attaching position.
Claim 5 recites the limitation "the arrangement positions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, lines 5-7, recites “the first attaching position, the arrangement positions, and the second attaching position are alternately aligned on a first side and a second side with a width center of the upper disposed between the first side and the second side”, renders the claim indefinite because it is unclear which structure encompassed by such limitation. 
Claim 5, lines 7-16, recites “an arrangement path of the tightening member includes a front side arrangement section between the first attaching position and the arrangement position of the hook located at a foremost position among the plurality of hooks in the longitudinal direction, at least one intermediate arrangement section between two adjacent ones of the arrangement positions of the plurality of hooks, and a rear side arrangement section between the second attaching position and the arrangement position of the hook located at a rearmost position among the plurality of hooks in the longitudinal direction; and the intermediate attaching member is arranged on at least one of the front side arrangement section, the intermediate arrangement section, and the rear side arrangement section”, renders the claim indefinite because such claimed subject matter do not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter.  For the purpose of examination and as best understood the limitation is interpreted to means that the first and second attaching positions having hook and loop fasteners are disposed on the upper.
Claims 2-10 are dependent of claim 1, and are likewise indefinite.
Claims 6, 8, 10 are dependent of claim 5, and are likewise indefinite

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over HEI (2018/0116343).


Regarding claim 1, HEI discloses a shoe (fig.1 shows a shoe body having an upper attaching to a sole or fig.7) comprising: a shoe body including a sole and an upper mounted on the sole; an elongated tightening member (fig.7 shows laces 30/31; each lace having two ends and each end attach to front and rear portions of the upper) having a first end, a second end and an intermediate part between the first end and the second end, the first end being attached to a first attaching position located on a front side of the upper with respect to a longitudinal direction of the upper, the second end being configured to be detachably attached to a second attaching position located rearward of the first end with respect to the longitudinal direction (fig.7); at least one hook (22/23) that is located rearward of the first attaching position and that is configured to enable the tightening member to be wound and hooked to the at least one hook; and an intermediate attaching member (17, par [0033]) configured to enable the intermediate part of the tightening member to be attached to the upper. But HEI does not explicitly disclose the functional limitation such as the second is configured to attachable and detachably to the second portion of the upper.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize to perform as the claimed invention, such that the second at is configured to attachable and detachable the second portion at 23 of the upper as shows in fig.7.

Regarding claim 2, HEI discloses the shoe according to claim 1, wherein the tightening member is a single tightening member (fig.4).

Regarding claims 3-4 wherein the intermediate attaching member is made up of a plurality of intermediate attaching members (fig.4 shows the lace can be tied together at area 24); HEI does not disclose a plurality of intermediate attaching members.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each webbing/crossing like area 24 in fig.4 could form a plurality of knots, such modification would be considered a mere design choice involves routine skill in the art, in this case, to attach the laces to the upper.
Regarding claim 5, HEI discloses the shoe according to claim 1, wherein the at least one hook is made up of a plurality of hooks located at attachment positions (fig.7 shows hooks and loops disposed at 28, 29, 22, 23 of the upper); the first and second attaching positions having hook and loop fasteners are disposed on the upper (fig.7); wherein the at least one intermediate arrangement section includes an intermediate arrangement section adjacent to the front side arrangement section in the longitudinal direction; and the intermediate attaching member is arranged on the intermediate arrangement section adjacent to the front side arrangement section (fig.7).
Regarding claim 7, HEI discloses the shoe according to claim 1, wherein the intermediate attaching member includes a first attaching part arranged on the upper, and a second attaching part arranged on the tightening member, the second attaching part is configured to be detachably attached to the first attaching part; the first attaching part is formed by one of a male member and a female member of a hook-and-loop fastener; and the second attaching part is formed by the other of the male member and the female member of the hook-and-loop fastener (fig.7, shows there are at least four hook and loops fasteners on the laces and upper, 28, 29, 22, 23).

Regarding claim 8, HEI discloses the shoe according to claim 5, wherein the plurality of hooks includes at least three hooks (fig.7 shows there are at least four hook and loops fasteners on the laces and upper).  But HEI does not disclose the at least one intermediate arrangement section of the arrangement path at least two intermediate arrangement sections; the intermediate attaching member is made up of a plurality of intermediate attaching members; and each of the plurality of intermediate attaching members is arranged on each of the at least two intermediate arrangement sections.   However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each webbing/crossing like area 24 in fig.4 could form a plurality of knots, such modification would be considered a mere design choice involves routine skill in the art, in this case, to attach the laces to the upper.
Regarding claim 9, 	HEI discloses the shoe according to claim 7, wherein the at least two intermediate arrangement sections comprise an intermediate arrangement section adjacent to the front side arrangement section in the longitudinal direction; and the intermediate attaching member is arranged on the intermediate arrangement section adjacent to the front side arrangement section (see all figures).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732